FILED
                            NOT FOR PUBLICATION                            DEC 23 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL J. SULLIVAN,                             No. 13-35472

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05181-RBL

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 12, 2014**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and OWENS, Circuit Judges.

       Michael J. Sullivan appeals the district court’s judgment affirming the

Commissioner of Social Security’s (“Commissioner”) denial of his applications for

child disability benefits and supplemental security income. Because the parties are


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
familiar with the facts of this case, we do not separately recount them here. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s order affirming an Administrative

Law Judge’s (“ALJ”) denial of social security benefits. Carillo-Yeras v. Astrue,

671 F.3d 731, 734 (9th Cir. 2011) (citation omitted). We must uphold the ALJ’s

decision if it is supported by substantial evidence and free of legal error. Id.

(citation omitted). A decision will not be reversed for errors that are harmless.

Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted).

      First, the ALJ provided specific, clear and convincing reasons for

concluding that Sullivan’s symptom testimony was not fully credible; the medical

record, inconsistencies between Sullivan’s testimony and his conduct, and

motivation for secondary gain undermined his credibility. See Molina v. Astrue,

674 F.3d 1104, 1112-13 (9th Cir. 2012); Tommasetti v. Astrue, 533 F.3d 1035,

1039-40 (9th Cir. 2008).

      Second, substantial evidence supported the ALJ’s rejection of the lay

witness testimony for bias, which is a “germane” reason. Greger v. Barnhart, 464

F.3d 968, 972 (9th Cir. 2006); see Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d

685, 694 (9th Cir. 2009) (claims of bias “in the abstract” are inadequate, but




                                           2                                       13-35472
evidence that a witness exaggerated a claimant’s symptoms for the witness’s

benefit could support a finding of bias).

      Third, while the ALJ erred in failing to discuss the medical records from

Cascade Mental Health Care, including Registered Nurse Don Bischko and Dr.

Anjan Sattar’s findings, this error—in light of the record as a whole—was

harmless. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th

Cir. 2004). With respect to the remaining medical record, the ALJ gave specific

and legitimate reasons for relying on some medical opinions while rejecting others.

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). The record contains

substantial evidence for these reasons and we therefore reject Sullivan’s argument

that the ALJ improperly weighed the medical opinions.

      Fourth, the ALJ’s hypothetical question to the vocational expert was proper.

The ALJ was not required to include all of Sullivan’s subjective complaints in the

hypothetical posed, but only those limitations that were supported by substantial

evidence in the record. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995).

      Finally, the new evidence presented to the Appeals Council does not

sufficiently undermine the ALJ’s decision and does not warrant a remand. While

the new evidence supported Sullivan’s disability allegations, substantial evidence




                                            3                                 13-35472
still supported the ALJ’s nondisability determination. See Brewes v. Comm’r of

Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012).

      In short, the ALJ’s determination that Sullivan was not “disabled” within the

meaning of the Social Security Act was supported by substantial evidence.

      AFFIRMED.




                                         4                                   13-35472